ALLEN CLEMENTS, Deputy Commissioner.
Hearings were held on the application of the city of Miami for the approval by the industrial commission of a general release executed by Robert Cowart, as follows:
The City of Miami
County of Dade, State of Florida
GENERAL RELEASE
Know All Men By These Presents, that the undersigned Robert Cowart, residing at 217 N. E. 36th St., in the city of Miami, county of Dade, state of Florida (hereinafter called the “undersigned,” which shall include both genders and both singular and plural and the heirs and personal representatives of the undersigned) in consideration of $1,101.45 this day received from the city of Miami, a municipal corporation in and of the state of Florida (hereinafter called “the city”) and other valuable considerations does hereby unconditionally release, acquit, exonerate and forever discharge the city from any and all claims, demands, accounts, sums of money, torts, trespasses, causes of action or rights of action, whether at law or in equity, which the undersigned may have had, now has or hereafter may claim to have against the city from the beginning of time to the date of this instrument on account of an accident on December 27, 1951, wherein he was injured in the course of his employment when struck by a car driven by Mrs. Jessie V. Hanson; that he incurred $285 loss of salary and the following medical bills: Dr. E. S. Courice: $150; Dr. Robert Keiser: $25; Dr. Tracy Haverfield: $300; Jackson Memorial Hospital: $341.45; and that an agreement of a settlement for personal injuries suffered by the undersigned has been effected with the insurance company on behalf of Mrs. Hanson.
In Witness. Whereof, the undersigned has executed this instrument under seal in the city of Miami, county of Dade, state of Florida, this 25th day of March, 1952.
(signed) ROBERT COWART (SEAL)
*9State of Florida
County of Dade
I, an officer authorized to take acknowledgments, hereby certify that on this 25th day of March, 1952, personally appeared before me Robert Cowart to me well known to be the person described in and who executed the foregoing release, and acknowledged before me that he executed the same freely and voluntarily for the uses and purposes therein expressed.
(signed) JOSEPHINE DUKE,
Notary Public, State of Florida at Large.
My commission expires December 7, 1954.
The trial deputy commissioner is of the opinion and so finds that the industrial commission has no authority to approve a general release given by an injured employee. If the case is a compensable one, the injured employee has a period of 2 years protection after the last payment of compensation or the furnishing of medical treatment, a right that the injured employee cannot sign away — with or without the approval of the commission. If this is not a compensable case, the commission has no jurisdiction whatsoever.
Wherefore, it is the order of the industrial commission that the aforesaid application of the city of Miami for the approval of said general release be and it hereby is denied.